IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,440-09


                       EX PARTE LOUIS FRED GONZALES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B20764-1806 IN THE 242ND DISTRICT COURT
                               FROM HALE COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of theft and sentenced to 4 years’ imprisonment. The Seventh Court

of Appeals dismissed his appeal for want of jurisdiction. Gonzales v. State, No. 07-10-00358-CR

(Tex. App.— Amarillo, Nov. 6, 2019). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

        Applicant contends that his plea was involuntary, or that the plea agreement was breached,

because the plea agreement was conditioned on his Lubbock County theft charge being dismissed,

but the charge was not dismissed. Applicant has alleged facts that, if true, might entitle him to relief.

Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985); cf. Wilkins v. State, 574 S.W.2d 106, 108
                                                                                                       2

(Tex. Crim. App. 1978). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC . art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether the plea

agreement was conditioned on the dismissal of a Lubbock County theft charge, and if so, whether

the charge was dismissed as provided in the agreement. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 28, 2020
Do not publish